PLEUS, J.
Defendant, Arnold J. Rose, Jr., appeals the summary denial of his rule 3.800(a) motion seeking additional jail time credit. The trial court denied the motion as successive, but failed to attach defendant’s prior motion or the prior order to establish that the same issue was previously raised and rejected.
We nevertheless affirm the trial court’s order, because the motion is facially insufficient. We do so without prejudice to the defendant to file a motion which alleges that the record shows on its face his entitlement to additional credit and states the relevant dates to support his claim. Should the trial court again deny the motion as successive, the court must attach copies of the prior motion and order. See McAllister v. State, 840 So.2d 1163 (Fla. 5th DCA 2003).
AFFIRMED without prejudice.
SAWAYA, C.J., and TORPY, J., concur.